48 F.3d 1223NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Karen R. FORGEY, Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services, Appellee.
No. 94-2715.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 16, 1994.Filed:  Mar. 13, 1995.

Before MAGILL and BEAM, Circuit Judges, and SHANAHAN,* District Judge.
PER CURIAM.


1
Karen R. Forgey appeals the denial of her application for supplemental security income benefits under 42 U.S.C. Sec. 1382(c).  We affirm.


2
Forgey applied for supplemental security income benefits on October 15, 1990.  Following a hearing, the administrative law judge (ALJ) found that Forgey suffered from steroid-dependent asthma, exogenous obesity and musculoskeletal back pain, and could not return to her past relevant work.  The ALJ further found, however, that her subjective claims of pain were not credible, and that although she had residual functional capacity for less than the full range of sedentary work activities, she was not disabled.  The Secretary's Appeals Council denied Forgey's request for review of the ALJ's decision, and Forgey sought judicial review in the district court.1  The district court found that there was substantial evidence in the record supporting the Secretary's decision and granted the Secretary's motion for summary judgment.


3
After careful review of the record, we conclude that the Secretary's denial of benefits is supported by substantial evidence in the record for the reasons stated in the district court's order, and affirm the judgment of the district court.  See 8th Cir.  R. 47B.



*
 The Honorable Thomas M. SHANAHAN, United States District Judge for the District of Nebraska, sitting by designation


1
 The Honorable Fernando J. Gaitan, Jr., United States District Judge for the Western District of Missouri